Citation Nr: 0821473	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS) 
with paraplegia.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.P. Vincent, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1961 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the RO in 
Chicago, Illinois, which denied the veteran's claim of 
service connection for MS with paraplegia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that his MS is a result of his service.  
The veteran contends that he was treated at Hines VAMC in 
April 1971 for back surgery as a result of a fall. The 
veteran contends that the fall was due to numbness and the 
numbness was the beginning of his symptoms of MS.  The 
veteran was treated again for back problems in August 1971 at 
Hines VAMC.  These contentions of symptoms of MS are within 
seven years of service and would thus fall under the 
presumptive period for the condition.  The veteran was not 
officially diagnosed with MS until July 1977.  The veteran's 
treatment records from April 1971 are not a part of the 
claims folder, nor is it clear if the claims file contains 
the complete treatment records from August 1971.  During the 
pendency of this appeal, the RO only requested VA treatment 
records from July 1977 to the present.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA treatment records from the Hines VAMC dating 
from April 1, 1971, to August 31, 1971.

The veteran's file should also be reexamined by the VA 
physician who provided the September 18, 2003 analysis of the 
veteran's MS condition and its relation to service.  In the 
September 18, 2003 opinion the physician determined that the 
veteran's MS is at least as likely as not related to his 
military service.  The physician later clarified his medical 
opinion in a letter dated July 26, 2004, based on the then 
available records, in which he determined that the veteran's 
alleged 1977 diagnosis of MS was outside of the seven year 
presumptive period, and thus not related to military service.  
The physician noted above should be asked to render an 
opinion as to the likelihood that the veteran's MS had its on 
set as of 1971 (or before) based on the complete available 
record.

Accordingly, the case is REMANDED for the following action:

1.	Request all of the veteran's treatment 
records from the Hines VAMC, relating 
to his back or MS, to include from 
April 1, 1971 to August 31, 1971.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.

2.	The entire claims file (to include any 
newly obtained records from the Hines 
VAMC from the 1970s) should be returned 
to the physician that provided the 
September 18, 2003 opinion for an 
updated assessment, if possible, or to 
another qualified VA physician if the 
prior examiner is unavailable, as to 
whether it is at least as likely as not 
that the veteran's MS manifested as of 
September 1972.  He should be informed 
that the veteran separated from service 
in September 1965 (not August 1961 as 
noted in the last opinion), and that 
the presumptive period is 7 years long.

It would be helpful if the physician 
would use the following language, as 
may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

3.	After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



